NEW YORK 212-530-5000 LOS ANGELES 213-892-4000 WASHINGTON, D.C. 202-835-7500 LONDON 44-20-7615-3000 FRANKFURT 49-(0)69-71914-3400 MILBANK, TWEED, HADLEY & M c CLOY LLP Rua Colombia, 325 CEP 01438-000 • São Paulo • SP Brazil TEL: 55-11-3927-7700 MUNICH 49-89-25559-3600 BEIJING 8610-5969-2700 HONG KONG 852-2971-4888 SINGAPORE 65-6428-2400 TOKYO 813-5410-2801 VIA EDGAR Ms. Jennifer Thompson Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0405 Phone Number: (202) 551-3737 April 7, 2015 Re: Brazilian Distribution Company
